
	

113 SRES 380 ATS: Supporting the goals and ideals of Take Our Daughters and Sons To Work Day. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 380
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Burr (for himself and Ms. Landrieu) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Take Our Daughters and Sons To Work Day.

	
	
		Whereas the Take Our Daughters To Work program was
			 created in New York City as a response to research that showed that, by
			 the 8th
			 grade, many girls were dropping out of school, had low self-esteem, and
			 lacked
			 confidence;
		Whereas in 2003, the name of the program was changed to
			 Take Our Daughters and Sons To Work so that boys who face
			 many of the same challenges as girls could also be involved in the
			 program;
		Whereas the mission of the program, to develop
			 innovative strategies that empower girls and boys to overcome societal
			 barriers to reach their full potential, now fully reflects the addition
			 of boys;
		Whereas the Take Our Daughters and Sons To Work
			 Foundation, a nonprofit organization, has grown to be one of the
			 largest
			 public awareness campaigns, with more than 37,400,000 participants
			 annually in
			 more than 3,000,000 organizations and workplaces in every State;
		Whereas in 2007, the Take Our Daughters To Work program
			 transitioned to Elizabeth City, North Carolina, became known as the Take
			 Our
			 Daughters and Sons To Work Foundation, and received national recognition
			 for
			 the dedication of the Foundation to future generations;
		Whereas every year, mayors, governors, and other private
			 and public officials sign proclamations and lend their support to Take
			 Our
			 Daughters and Sons To Work Day;
		Whereas the fame of the Take Our Daughters and Sons To
			 Work program has spread overseas, with requests and inquiries being made
			 from
			 around the world on how to operate the program;
		Whereas 2014 marks the 21st anniversary of the Take Our
			 Daughters and Sons To Work program;
		Whereas Take Our Daughters and Sons to Work Day will be
			 observed on Thursday, April 24, 2014; and
		Whereas Take Our Daughters and Sons To Work Day is intended to
			 continue helping millions of girls and boys on an annual basis through
			 experienced activities and events to examine their opportunities and
			 strive to
			 reach their fullest potential: Now, therefore, be it
		
	
		That the Senate—(1)recognizes the
			 goals of introducing our daughters and sons to the workplace; and
			(2)commends all
			 participants of Take Our Daughters and Sons To Work Day for their
			 ongoing
			 contributions to education, and for the vital role the participants play
			 in
			 promoting and ensuring a brighter, stronger future for the United
			 States.
			
